Citation Nr: 0433369	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

2.  Entitlement to service connection for ulnar neuropathy of 
the right hand secondary to service connected shell fragment 
wounds to the right humerus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Initially, the Board notes that entitlement to service 
connection for sinusitis was previously denied by the RO on 
two earlier occasions with the most recent being in November 
1948.  See rating decisions dated in June and November 1948.  
Notice was provided.  Those decisions are final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thus, regardless of any RO action, the 
current claim may be considered on the merits only if new and 
material evidence has been submitted since that final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

Next, the Board notes that the veteran had also perfected an 
appeal as to the RO's June 2003 denial of his claim of 
entitlement to service connection for arthritis of the left 
knee secondary to service connection shell fragment wounds to 
the left knee.  In a July 2004 rating decision, the RO 
granted this claim.  Accordingly, because the grant 
constituted the maximum benefit allowable by law or 
regulation, this issue is no longer in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993). 

Pursuant to the provisions of 38 U.S.C.A. § 7107, a Motion 
for Advancement on the Board's docket was granted.  The 
matter is now before the Board for appellate review.




FINDINGS OF FACT

1.  June and November 1948 rating decisions denied 
entitlement to service connection for sinusitis.  It was held 
that there was no evidence of continuing sinusitis.  Notice 
was provided to the appellant and no timely disagreement was 
recorded.

2.  The evidence received since the November 1948 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for sinusitis. 

3.  Current sinusitis was not caused by military service.  
Continuing sinusitis was not shown in service or in the years 
thereafter.

4.  The veteran developed ulnar neuropathy of the right hand 
that is as likely as not a result of his service connected 
shell fragment wounds to the right humerus.


CONCLUSIONS OF LAW

1.  Since a November 1948 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  Sinusitis was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).

3.  Resolving reasonable doubt in the veteran's favor, ulnar 
neuropathy of the right hand was caused by service connected 
shell fragment wounds to the right humerus.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

As to the application to reopen a claim of entitlement to 
service connection for sinusitis, in June and November 1948 
RO decisions, the claim was denied because the available 
service medical records did not show a diagnosis of chronic 
sinusitis.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's October 1948 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the November 
1948 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen includes  evidence of treatment 
for chronic sinusitis.  This record provides, for the first 
time, credible evidence of the veteran being treated for 
sinusitis after military service.  His service separation 
examination contained a notation of sinusitis said to have 
existed prior to service.

The Board consequently finds that this evidence is new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
The evidence currently showing chronic sinusitis relates to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for sinusitis.  
Consequently, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  Id.  

Accordingly, the Board concludes that the veteran has 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for sinusitis.  It is noted 
that, after the above determination, the Board will address 
the matter on a de novo basis.  The RO has considered this 
matter on a de novo basis, so the Board may proceed.  
Appellant has had opportunity to address the matter on the 
merits, and so there is no prejudice to the Board's 
continuing on the merits.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the Board notes that it 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In February 2003 and January 2004 letters, VA notified the 
claimant that he was responsible to support his claims for 
service connection with appropriate evidence.  The letters 
also informed the veteran that VA would obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  The letters also advised him that it was his 
responsibility to either send medical treatment records from 
his private physicians regarding treatment for the 
disabilities he was claiming service connection for, or to 
provide a properly executed release so that VA could request 
the records for him.  The above letters also advised the 
veteran of the VCAA.  Likewise, in the February 2003 rating 
decision, the July 2004 statement of the case, and February 
2003 and January 2004 letters the veteran was notified of the 
laws and regulations governing claims for service connection.  

Therefore, the Board finds that the duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on two occasions, once before the issuance of the June 2003 
rating decision (see RO letter to the veteran dated in 
February 2003) and once after issuance of the June 2003 
rating decision (see RO letter to the veteran dated in 
January 2004) if there were any information or evidence he 
considered relevant to his service connection claims so that 
VA could help him by getting that evidence.  If the evidence 
was held by a private physician, the veteran was to provide 
authorizations so that the RO could obtain that evidence.  

Thereafter, the record shows that the RO not only obtained 
and associated with the claims file the veteran's service 
medical records but the private treatment records the veteran 
reported were held by G. N. W., M.D., and in April 2003 
provided him with a VA examination to determine the origins 
or etiology of his sinusitis.  Additionally, the record shows 
that the appellate was advised of what evidence VA had 
requested, received, and not received in the February 2003 
and January 2004 letters as well as the July 2004 statement 
of the case.

Accordingly, the Board finds that all available and 
identified medical records have been obtained and there is no 
indication that any pertinent evidence was not received.  The 
Board also finds that, because the veteran's VCAA notice was 
provided before issues of the June 2003 rating decision, the 
problems addressed by the Court in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) does not arise in the current appeal.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection Claims

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

Sinusitis

As to entitlement to service connection for sinusitis, the 
veteran contends that he was first diagnosed with sinusitis 
while in military service and continued to have a problem 
with sinusitis since that time.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

After reviewing the evidence of record, the Board finds that 
service connection for sinusitis is not warranted.  As 
reported above, an October 1945 separation examination 
documents that the veteran had sinusitis while in military 
service that was said to exist prior to enlistment.  The 
record also shows that the veteran has a current diagnosis of 
sinusitis.  See treatment records from Gilbert N. Witte, 
M.D., dated in July 1988, December 1995, and March 1996.  

There is, however, no medical, or other competent evidence, 
relating current sinusitis to his active military service.  
In this regard, at an April 2003 VA examination, held for the 
express purpose of ascertaining the origins or etiology of 
his sinusitis, the examiner opined after an examination of 
the veteran and a review of the record on appeal, that "[i]t 
is less likely than not that the claimant's nasal and sinus 
symptoms and complaints result from military service."  This 
medical opinion stands uncontradicted by any other medical 
evidence of record.  Significantly, there is no evidence of 
continuing sinusitis in service or in the years following 
service.  Continuing or chronic sinusitis is being shown in 
the 1970's or 1980's.  Prior to that there is no evidence 
that chronic sinusitis was in existence.  Moreover, it is not 
shown that there is chronic sinusitis in service.  

In reaching the above conclusion, the Board has considered 
the veteran's written statements to the RO.  While the 
veteran is arguably competent to present evidence concerning 
the occurrence of an injury, he is not competent to present 
evidence to establish the etiology of a current disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge, 
and require the special knowledge and experience of a trained 
physician.  As such, lay individuals are not competent to 
offer an opinion linking any in-service complaints to any 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As such, there is no competent evidence on file linking the 
veteran's current sinusitis to service or to any incident 
therein.  Accordingly, service connection for this disorder 
is not warranted.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Ulnar Neuropathy

As to entitlement to service connection for ulnar neuropathy, 
the veteran maintains that current right hand numbness 
diagnosed as ulnar neuropathy was caused by his service 
connected shell fragment wounds to the right humerus.  It is 
also requested that the veteran be afforded the benefit of 
the doubt. 

In this regard, the record shows that the veteran has been 
service connected for shell fragment wounds to the right 
humerus since 1945.  See rating decision dated in November 
1945.  Moreover, in an August 2003 treatment record as well 
as a January 2004 letter, Dr. W. opined that the claimant's 
service connected injury cause current ulnar neuropathy.  
Specifically, Dr. W., after receiving and reviewing a copy of 
the veteran's service medical records, which records show the 
appellant's complaints and treatment following shell fragment 
wounds to the right humerus, opined in the January 2004 
letter that, "[b]ased on [the appellant's] medical and 
service history, I think it is reasonably likely that these 
problems [i.e., right ulnar nerve problems] are related to 
the traumatic shrapnel wounds that he suffered during the 
second World War."  While the veteran was afforded a VA 
joints examination in April 2003 in which he was also 
diagnosed with ulnar neuropathy, nothing said at that 
examination, or in any of the other evidence of record, 
contradicts Dr. W.'s opinion.  

Under such circumstances, and resolving reasonable doubt in 
the veteran's favor, the Board finds that the medical 
evidence of record shows that current ulnar neuropathy of the 
right hand is due to his service connected shell fragment 
wounds to the right humerus.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.310.  Accordingly, service connection 
for ulnar neuropathy of the right hand is granted. 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for sinusitis.  The 
appeal is allowed to this extent.  

Service connection for sinusitis is denied on the merits.

Service connection for ulnar neuropathy of the right hand as 
secondary to shell fragment wounds is granted.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



